DETAILED ACTION

The Amendment filed December 15, 2021 has been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable
over WO document no. 2017/069140 to Fujimoto et al in view of Japanese Patent No.
10-287941 (note, for clarity, the examiner has used PG Publication No. 2018/0259018,
the U.S. English equivalent document to the WO ‘140 Fujimoto et al document, as the
basis of the WO ‘140 Fujimoto et al document citations in the rejection below).

2C) for a railway vehicle to be used for a disc brake system for the railway vehicle (see
paragraph 0001 of the PG Pub. ‘018 to Fujimoto et al) having most all the features of
the instant invention including: a base plate 6, a sintered friction material 3 into which a
plurality of powder particles are sintered (see paragraph 0031 of the PG Pub ‘018), and
a friction material supporting mechanism 4/5 that is disposed between the base plate 6
and the sintered friction material 3 and supports the sintered friction material 3 (see
Figure 2C and paragraph 0031 of the PG Pub /018).
	However, Fujimoto et al do not disclose that the sintered friction material has a
Young’s modulus of 35 GPa or more.
	The Japanese Patent No. 10-287941 is relied upon merely for its teachings of a
brake lining made of a sintered friction material (see paragraph 0001 of the translation)
having a Young’s modulus of 35 GPa or more (see paragraphs 0056-0057 of the
translation and Figure 10 and Sample 16 shown therein).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the sintered friction material of
Fujimoto et al to have a Young’s modulus of 35 GPa or more as taught by the JP ‘941
patent as a matter of design preference dependent upon the desired elasticity and
deformability of the friction material.
	Regarding Claim 8, Fujimoto et al., as modified, further disclose that the sintered friction material contains, in mass percent, 40% or more of Cu (copper) (see paragraphs 0006 and 0010 of the JP ‘941 translation) and a porosity of the sintered friction material is 12% or less (see paragraph 0024 of the JP ‘941 translation).

	Regarding Claim 10, see Claim 9 above.
	Regarding Claims 11-14, Fujimoto et al., as modified, further disclose that the
friction material supporting mechanism 4/5 includes an elastic member 5 that is
disposed between the base plate 6 and the sintered friction material 3 (see Figure 2C
and paragraph 0031 of the PG Pub ‘018 document).
	Regarding Claim 16, see Claim 7 above.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO
document no. 2017/069140 to Fujimoto et al in view of Japanese Patent No. 10-287941
(note, for clarity, the examiner has used PG Publication No. 2018/0259018, the U.S.
English equivalent document to the WO ‘140 Fujimoto et al document, as the basis of
the WO ‘140 Fujimoto et al document citations in the rejection below) as applied to
claims 7-14 and 16 above, and further in view of Japanese Patent No. 2017-198226.
	Regarding Claim 15, Fujimoto et al., as modified, disclose most all the features of the instant invention as applied above and further including that the brake lining 2 is part of a disc brake system for a railway vehicle.
	However, Fujimoto et al., as modified, do not disclose all the specifics of the disc brake system including a brake disc that is attached to a wheel or an axle of the railway vehicle, a brake caliper that is attached to a bogie of the railway vehicle, wherein the brake caliper includes: a caliper arm to which the brake lining for the railway vehicle 
	The Japanese Patent No. 2017-198226 is relied upon merely for its teachings of a disc brake system 1 (see Figure 1) including a brake disc 10 that is attached to a
wheel 3 or an axle of the railway vehicle, a brake caliper 2 that is attached to a bogie of
the railway vehicle, wherein the brake caliper 2 includes: a caliper arm 2 to which a
brake lining 8b for the railway vehicle is attached, and a pressing mechanism 7a,b that
is capable of pressing the brake lining 8b for the railway vehicle against the brake disc
10 (see paragraph 0028 of the translation).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have provided the brake lining of Fujimoto et al.,
as modified, on the disc brake system for a railway vehicle as taught by the JP ‘226
patent, as a more efficient means of braking a railway vehicle. Utilizing the sintered
friction material brake lining as gleaned from the Fujimoto et al and the JP ‘941 patent,
on a disc brake system for a railway vehicle such as that of the JP ‘226 patent, would
provide a stronger and more durable braking means better able to adapt to the
demands of a larger railway vehicle and the larger braking forces it endures.

Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. 
	Firstly, applicant argues the 103 rejection of Claims 7-14 and 16 using the Fujimoto and Japanese Patent No. JPH10287941 (JP ‘941) references and contends 
	In response to this, as applicant acquiesces, the bottom line is that the JP ‘941 patent does disclose the claimed Young’s Modulus of his invention.  Even though the disclosure of the claimed Young’s Modulus is for a comparative example, the JP ‘941 reference does in fact teach that designing a sintered friction material to be 35 GPa or more is known in the art.
	Applicant next argues that an objective of the JP ‘941 patent is to provide a sintered friction material that is produced from an Fe-based base material and a copper based friction material by simultaneous sintering of an Fe-based powder and a copper based powder, thereby producing the material in a less burdensome way in one sintering step, with improvement in the bond strength between the Fe-based material and the copper based friction material.  Applicant thus contends that the objective of the JP ‘941 patent is clearly different from the objective of the invention of the Fujimoto reference and is unrelated to squeal reduction.  Applicant goes on to state that, for the invention of the JP ‘941 patent having a different objective, it is essential to prepare a not-yet-sintered friction material that contains graphite powder of which grain diameter 
	In response to this, applicant’s remarks are more specific than the claim language.  While the JP “941 reference may not have the same exact composition of sintered friction material as that of the Fujimoto reference and differing grain diameters, none of the specific sintered friction material components are claimed in Claim 7.  And just because the JP ‘941 reference does not discuss brake squeal does not preclude it from being used as a teaching reference for the claimed Young’s Modulus of applicant’s invention.  Fujimoto already teaches most all the features of applicant’s brake lining and the JP ‘941 reference is merely being used to show that the claimed Young’s Modulus for a similar sintered friction material can be utilized in a similar braking environment.
	Applicant then argues that, additionally, the objective of the Fujimoto reference is different from the objective of the JP ‘941 reference, due to, in view of the sliding speed of a rail vehicle, the counterpart with which the sintered friction material of the JP ‘941 reference comes into contact with is a member that moves at a far lower speed than the counterpart with which the sintered friction material of Fujimoto comes into contact with, and thus the references are different in this point.
	In response to this, again, applicant’s arguments are more specific than the claim language.  Applicant doesn’t claim anything about speeds of the rail vehicle to which the sintered friction material may be used for.  So while the examiner appreciates applicant’s remarks to this effect, nothing in the claim language reflects these points.

	In response to this, the examiner is not relying upon the JP ‘226 patent to teach the claimed sintered friction material of Claim 7, but rather is utilizing it for the specifics of the disc brake system of a railway vehicle itself.
	It is for all these reasons that the rejections of Claims 7-16 have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        02/08/22